     Case 2:20-cv-01238-JAM-DMC Document 29 Filed 10/05/20 Page 1 of 2

 1   XAVIER BECERRA, State Bar No. 118517
     Attorney General of California
 2   DARRELL W. SPENCE, State Bar No. 248011
     Supervising Deputy Attorney General
 3   LISA A. TILLMAN, State Bar No. 126424
     Deputy Attorney General
 4    1300 I Street, Suite 125
      P.O. Box 944255
 5    Sacramento, CA 94244-2550
      Telephone: (916) 210-7910
 6    Fax: (916) 324-5567
      E-mail: Lisa.Tillman@doj.ca.gov
 7   Attorneys for Defendant David Duncan, in his
     official capacity as Director of the Emergency
 8   Medical Services Authority
 9                            IN THE UNITED STATES DISTRICT COURT

10                         FOR THE EASTERN DISTRICT OF CALIFORNIA

11

12

13
     DARIO GURROLA and FERNANDO                             2:20-cv-01238-JAM-DMC
14   HERRERA,
                                                        STIPULATION AND ORDER FOR
15                                          Plaintiffs, EXTENSION OF TIME FOR
                                                        DEFENDANT DUNCAN’S AND
16                  v.                                  DEFENDANT KEPPLE’S RESPONSES
                                                        TO FIRST AMENDED COMPLAINT
17
     DAVID DUNCAN, in his official capacity as
18   director of the California Emergency                   Courtroom: Six
     Medical Services Authority, and JEFFREY                Judge:      Hon. John A. Mendez
19   KEPPLE, in his official capacity as Medical            Trial Date: None Assigned
     Director of Northern California EMS, Inc., ,           Action Filed: June 19, 2020
20
                                         Defendants.
21

22                                             STIPULATION
23         Plaintiffs Dario Gurrola and Fernando Herrera, Defendant David Duncan, sued in his

24   official capacity as Director of the California Emergency Medical Services Authority, and

25   Defendant Jeffrey Kepple, sued in his official capacity as Medical Director of Northern California

26   EMS, Inc., by and through their counsels, hereby stipulate to an extension to October 7, 2020 for

27   each of the defendants to file a response to the first amended complaint.

28
                                                        1
                             Stipulation Re EOT for Response to First Amended Complaint & Order (2:20-cv-01238)
     Case 2:20-cv-01238-JAM-DMC Document 29 Filed 10/05/20 Page 2 of 2

 1         This stipulation is necessary to complete the meet-and-confer process prior to bringing any
 2   motion to dismiss the first amended complaint. In addition, the stipulation promotes judicial
 3   economy by coordinating the filing of all Defendants’ responses. This stipulated extension does
 4   not constitute a waiver of any claim, right, or defense. The requested extension will not affect
 5   any of the other dates set in the case.
 6         IT IS SO STIPULATED.
 7         Dated: September 30, 2020                    By: ________/s/ Andrew Ward______________
                                                             Andrew Ward, Esq.
 8                                                           Counsel for Plaintiffs
 9                                                           Dario Gurrolla and Fernando Herrera

10
            Dated: September 30, 2020                   By: _______/s/ Barbara Harris Chiang_________
11                                                           Barbara Harris Chiang, Esq.
                                                             Counsel for Defendant
12                                                           Jeffrey Kepple, in his official capacity as
                                                             Medical Director of the Northern
13
                                                             California Emergency Medical Services,
14                                                           Inc. Agency

15

16         Dated: September 30, 2020                    By: _______/s/ Lisa Tillman_________________
                                                             Lisa Tillman, Esq.
17                                                           Counsel for Defendant
                                                             David Duncan, in his official capacity as
18
                                                             Director of the California Emergency
19                                                           Medical Services Agency

20
                                                    ORDER
21
           Upon good cause appearing, this Court hereby adopts the stipulation as an order of the
22
     court. The deadline for Defendants Kepple and Duncan to file a response to the first amended
23
     complaint is extended to October 7, 2020.
24
           IT IS SO ORDERED.
25
      DATED: October 2, 2020                          /s/ John A. Mendez
26                                                    THE HONORABLE JOHN A. MENDEZ
27                                                    UNITED STATES DISTRICT COURT JUDGE

28
                                                         2
                              Stipulation Re EOT for Response to First Amended Complaint & Order (2:20-cv-01238)
